                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



TENNESSEE STATE CONFERENCE OF THE
N.A.A.C.P., et al.,

               Plaintiffs,
                                                               Civil No. 3:19-cv-365
v.
                                                               Hon. Aleta A. Trauger
TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,

               Defendants.


PLAINTIFFS’ MOTION FOR PERMISSION TO FILE TIME ENTRIES UNDER SEAL


         As the representatives of the prevailing parties in this litigation, undersigned counsel

Hogan Lovells US LLP, Lawyers’ Committee for Civil Rights Under Law, Burch, Porter &

Johnson, PLLC, and Bromberg Law PLLC (collectively, “Plaintiffs’ Counsel”), have

contemporaneously moved for an award of attorneys’ fees, costs, and expenses pursuant to 42

U.S.C. § 1988. The Motion for Attorneys’ Fees, Costs, and Expenses is supported by a

memorandum of law, affidavits from counsel of record, affidavits from a member of the legal

community, and details of the time spent and hourly rate sought for each phase of the case.

         These supporting documents satisfy Local Rule 54.01(c), which requires a memorandum

brief, an explanation of why the plaintiff is the prevailing party, and “an affidavit of counsel

setting out in detail the number of hours spent on each aspect of the case, the rate customarily

charged by counsel for such work, the prevailing rate charged in the community for similar

services, and any other factors which the Court should consider in making the award.” In order


                                                   1

     Case 3:19-cv-00365 Document 101 Filed 12/21/20 Page 1 of 5 PageID #: 1387
to assist the Court and comply with Judge Trauger’s Practice and Procedure Manual at V-T,

however, Plaintiffs’ Counsel seek to provide more detailed billing information in the form of

individual time entries that support the fees sought.

       Because many entries contain material protected under both the attorney-client privilege

and the attorney work product doctrine, Plaintiffs’ Counsel respectfully move the Court for

permission to file the time records under seal. See, e.g., U.S. v. Petters, Civil No. 08-5348

ADM/JSM, 2009 WL 2849523, *2 & n.4 (D. Minn. Sept. 1, 2009) (“To safeguard the attorney-

client privilege . . . the Court has required itemized invoices for professional services to be

submitted in camera.”); Rocheux Int’l of N.J. v. U.S. Merchs. Fin. Grp., Inc., Civ. No. 066147,

2009 WL 3246837, at *5 (D.N.J. Oct. 5, 2009) (requiring the party seeking fees to submit “for

the Court’s in camera review descriptive time entries from its billing records”); Matthews v.

Baumhaft, No. 06-11618, 2008 WL 2224126, at *1 (E.D. Mich. May 29, 2008) (holding that

billing statements were “properly” presented to the magistrate judge in camera, thereby

affording the party seeking fees “appropriate protection”); Educ. Credit Mgmt. Corp. v. Cent.

Equip. Co., 477 F. Supp. 2d 788, 791 (E.D. Ky. 2007) (noting that the court had granted the

party seeking fee’s motion to file the billing statements under seal); Conner v. Salina Reg’l

Health Ctr, Inc., No. CIV. A. 99-2451-CM, 2000 WL 1754024, at *1 (D. Kan. Nov. 22, 2000)

(granting, in a case brought under § 1983, the prevailing party’s motion to place the attorney’s

time entries under seal); see also Ross v. Abercrombie & Fitch Co., No. 2:05–cv–0819, 2008

WL 728329, at *5 (S.D. Ohio March 14, 2008) (acknowledging the likelihood that “production

of the entirety of the billing statements will create attorney-client privilege issues”). Consistent

with Local Rule 5.03, Counsel affirms that redaction of these billing records is impracticable.




                                                 2

  Case 3:19-cv-00365 Document 101 Filed 12/21/20 Page 2 of 5 PageID #: 1388
       Accordingly, Plaintiffs’ Counsel respectfully seek permission to file the following time

entries, which are exhibited to the relevant attorney’s declaration, under seal:

              Exhibit A to the Declaration of Allison Holt Ryan
              Exhibit A to the Declaration of Ezra Rosenberg
              Exhibit A to the Declaration of Taylor Cates
              Exhibit A to the Declaration of Yael Bromberg


Dated: December 21, 2020                     Respectfully submitted,

                                             /s/ Taylor Cates
                                             Taylor A. Cates, BPR No. 20006
                                             Burch, Porter & Johnson, PLLC
                                             130 N. Court Avenue
                                             Memphis, TN 38103
                                             (901) 524-5165
                                             tcates@bpjlaw.com
                                             wirvine@bpjlaw.com

                                             Ira M. Feinberg*
                                             Hogan Lovells US LLP
                                             390 Madison Avenue
                                             New York, NY 10017
                                             (212) 918-3509
                                             irafeinberg@hoganlovells.com

                                             Allison M. Ryan*
                                             Madeline Gitomer*
                                             Hogan Lovells US LLP
                                             555 Thirteenth Street, NW
                                             Washington, DC 20004
                                             (202) 637-5600
                                             allison.ryan@hoganlovells.eom
                                             carrie.delone@hoganlovells.com
                                             madeline.gitomer@hoganlovells.com

                                             Ezra D. Rosenberg*
                                             Pooja Chaudhuri*
                                             Lawyers’ Committee for Civil Rights Under Law
                                             1500 K Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             (202) 662-8600
                                             erosenberg@lawyerscommittee.org

                                                 3

  Case 3:19-cv-00365 Document 101 Filed 12/21/20 Page 3 of 5 PageID #: 1389
                                 ihouk@lawyerscommittee.org
                                 nehaudhuri@lawyerscommittee.org

                                 Yael Bromberg*
                                 Bromberg Law LLC
                                 The Andrew Goodman Foundation
                                 10 Mountainview Road
                                 Upper Saddle River, NJ 07458
                                 (201) 995-1808
                                 yaelbromberglaw@gmail.com

                                 Attorneys for Plaintiffs

                                 *admitted pro hac vice




                                    4

Case 3:19-cv-00365 Document 101 Filed 12/21/20 Page 4 of 5 PageID #: 1390
                                CERTIFICATE OF SERVICE

       The undersigned herby certifies that on December 21, 2020 a copy of the foregoing

Plaintiffs’ Motion for Permission to File Time Entries under Seal has been served via the Court’s

CM/ECF electronic case filing system to:

       ALEXANDER S. RIEGER
       ANDREW B. CAMPBELL
       KELLEY L. GROOVER
       Tennessee Attorney General’s Office
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       (615) 532-0356
       (615) 741-2408
       alex.rieger@ag.tn.gov
       andrew.campbell@ag.tn.gov
       kelley.groover@ag.tn.gov

       JOHN L. RYDER
       STEVEN DOUGLASS
       Harris, Shelton, Hanover & Walsh, PLLC
       40 S. Main Street, Suite 2700
       Memphis, TN 38103
       (901) 525-1455
       jlr@harrisshelton.com
       sdouglass@harrisshelton.com

21st day of December, 2020.


                                             /s/   Taylor Cates
                                                    Taylor Cates




  Case 3:19-cv-00365 Document 101 Filed 12/21/20 Page 5 of 5 PageID #: 1391
